DETAILED ACTION 
1.  	This office action is in response to the communicated dated 26 July 2022 concerning application number 16/955,282 effectively filed on 18 June 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 33-49 are pending, of which claims 33, 44, and 49 have been amended; claims 1-32 have been cancelled; and claims 33-49 are under consideration for patentability. 

Response to Arguments
4. 	Applicants arguments dated 26 July 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive.
	Applicant argues that Dinsmoor and Rousso are not analogous prior art, as both references teach gastric stimulators that achieve different therapeutic outcomes (pages 2-3 of the Arguments). The Examiner respectfully disagrees, as Dinsmoor and Rousso teach implantable gastric stimulators that are configured to control a physiological parameter (see the [abstract] by Dinsmoor and paragraphs [0032, 0043, 0692] by Rousso). Specifically, within certain embodiments, Dinsmoor and Rousso teach the stimulation to be delivered in response to a patient’s weight (Dinsmoor teaches a feedback stimulation cycle based on a patient’s weight [0073, 0096]. Additionally, Rousso teaches the stimulation to be delivered based on a patient’s weight [0481, 0558, 0578, 0582]). Therefore, the Examiner respectfully maintains the combination of Dinsmoor and Rousso. 
	Applicant argues that Dinsmoor and Rousso do not explicitly teach stimulating nerves adjacent to the LGEA or SGA to cause a change in one or more physiological parameters consisting of: a reduction in a pro-inflammatory cytokine, an increase in an anti-inflammatory cytokine, an increase in a catecholamine, a change in an immune cell population, a change in an immune cell surface co-stimulatory molecule, a reduction in a factor involved in the inflammation cascade, a change in the level of an immune response mediator, and a decrease in splenic blood flow (pages 3-6 of the Arguments). The Examiner respectfully disagrees, as Dinsmoor teaches the stimulation of the nerves that are in proximity to the gastroepiploic arteries and/or gastric arteries [0134, claim 2, claim 6, FIG. 5C]). Meanwhile, Rousso teaches the stimulation of various nerves along the GI tract of the stomach to reduce or modulate a pro-inflammatory cytokine such as TNF-alpha ([0053, 0585, 0617, 0894, 0896]). The Examiner respectfully submits that the GI tract of the stomach is known to include the nerves that are adjacent to the SGA or LGEA (Applicant has provided an anatomy diagram of the stomach [FIG. 1]. Alternatively, Dinsmoor illustrates the gastric arteries and nerve locations along the GI tract of the stomach [FIG. 5C, see the annotated figure in the rejection below]). Furthermore, Rousso does not provide any limits as to where the stimulation occurs along the GI tract of the stomach. Specifically, this may allow Rousso’s stimulation to be directed at a nerve that is adjacent to the SGA or LGEA.  However, Rousso’s stimulation of the claimed nerve location or any nerve along the stomach will still result in a reduction of the pro-inflammatory cytokine ([0053, 0585, 0617, 0894, 0896]). Therefore, the Examiner respectfully maintains the combination of Dinsmoor and Rousso to suggest the stimulation of nerves adjacent to the LGEA or SGA to cause a reduction in a pro-inflammatory cytokine. 
	Applicant argues that modulation of TNF-alpha and/or suppressing adipocyte genes is not an advantage of the proposed combination of Dinsmoor and Rousso. Specifically, Applicant argues that Rousso already describes the advantage of modulating TNF-alpha and suppressing adipocyte genes. Applicant concludes that there is no reason to modify Dinsmoor to achieve a therapeutic outcome that Rousso had already described (pages 5-6 of the Arguments). The Examiner respectfully disagrees, as the purpose of the modification was to provide Dinsmoor’s gastric stimulator with the capability of modulating TNF-alpha and suppressing adipocyte genes. This would allow Dinsmoor’s gastric stimulator to control a control the metabolism of a patient with diabetes (see paragraphs [0617, 0893, 0896] by Rousso).

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 33-38 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. (US 2004/0236382 A1) in view of Rousso et al. (US 2015/0343212 A1).
Regarding claim 33, Dinsmoor teaches a system for modulating neural activity in a subject's nerve adjacent to the left gastro epiploic artery (LGEA) and/or a subject's nerve adjacent to a short gastric artery (SGA) (gastro-electric system which delivers stimulation to the nerves that are in nearby proximity or adjacent to the gastroepiploic arteries and/or the gastric arteries [0134, claim 2, claim 6, FIG. 5C]), the system comprising: 
at least one electrode, in signaling contact with the nerve, and a voltage or current source configured to generate at least one electrical signal to be applied to the nerve via the at least one electrode (electrodes disposed on leads 16 and 18 [0079-0080, claim 2, claim 6])
 Dinsmoor does not explicitly teach wherein a charge density per phase applied to the nerve modulates the neural activity of the nerve to produce a change in a physiological parameter in the subject, wherein the change in the physiological parameter is one or more of the group consisting of: 
a reduction in a pro-inflammatory cytokine, an increase in an anti-inflammatory cytokine, an increase in a catecholamine, a change in an immune cell population, a change in an immune cell surface co-stimulatory molecule, a reduction in a factor involved in the inflammation cascade, a change in the level of an immune response mediator, and a decrease in splenic blood flow. 
The prior art by Rousso is analogous to Dinsmoor, as they both teach implantable gastric stimulators ([0114, 0692, 0800, claim 1]). 
Rousso teaches wherein a charge density per phase ([0617]) applied to the nerve modulates the neural activity of the nerve to produce a change in a physiological parameter in the subject (the gastric stimulator can stimulate various nerves or plexuses that are in proximity with the gastrointestinal (GI) tract of the stomach or pancreas [0053, 0488, 0585, 0682, claim 1]. Specifically, the SGA / LGEA is known to be located along the gastrointestinal tract of stomach and is in proximity with the pancreatic arteries [see the annotation of figure 5C from the Dinsmoor reference which illustrates the anatomy of the GI tract]. Furthermore, the electrical stimulation contains a charge density which allows for modulation of TNF-alpha [0617, 0893, 0896]), wherein the change in the physiological parameter is a reduction in a pro-inflammatory cytokine (the electrical signal or stimulation can modulate TNF-alpha which is a pro-inflammatory cytokine [0617, 0893, 0896]). 

    PNG
    media_image1.png
    918
    992
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Dinsmoor’s gastric stimulator to comprise a charge density that can modulate a pro-inflammatory cytokine, as taught by Rousso. The advantage of such modification will modulate TNF-alpha and suppress the adipocyte genes. Specifically, this will help control the metabolism of a patient with diabetes (see paragraphs [0617, 0893, 0896] by Rousso). 
Regarding claim 34, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to the LGEA (stimulation of nerves that are in nearby proximity or adjacent to the gastroepiploic arteries [claim 2, claim 6, FIG. 5C]), and the at least one electrode is placed on or around both the nerve adjacent to the LGEA and the LGEA (the plurality of electrodes can be adjusted to target nerve locations listed from FIG. 5C [0134]. This can allow for stimulation of the gastroepiploic arteries as well any nerve listed on figure 5C that is adjacent to the gastroepiploic arteries [0134, claim 2, claim 6]).
Regarding claim 35, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to the LGEA (stimulation of nerves that are in nearby proximity or adjacent to the gastroepiploic arteries [claim 2, claim 6, FIG. 5C]), wherein the at least one electrode is placed on or around the nerve adjacent to the LGEA (the electrode can be placed in nearby proximity or adjacent to the gastroepiploic arteries [claim 2, claim 6, FIG. 5C]). 
Regarding 36, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to a SGA (stimulation of nerves that are in nearby proximity or adjacent to the gastric arteries [claim 2, claim 6, FIG. 5C]), and the at least electrode is placed on or around both the nerve adjacent to the SGA and the SGA (the plurality of electrodes can be adjusted to target nerve locations listed from FIG. 5C [0134]. This can allow for stimulation of the gastric arteries as well any nerve listed on figure 5C that is adjacent to the gastric arteries [0134, claim 2, claim 6]).
Regarding claim 37, Dinsmoor teaches wherein the system modulates neural activity in a nerve adjacent to a SGA (stimulation of nerves that are in nearby proximity or adjacent to the gastric arteries [claim 2, claim 6, FIG. 5C]), and the at least one electrode is placed on or around the nerve adjacent to the SGA (the electrode can be placed in nearby proximity or adjacent to the gastric arteries [claim 2, claim 6, FIG. 5C]). 
Regarding claim 38, Dinsmoor teaches wherein the at least one electrical signal comprises one or more pulse trains ([0099-0100]), each comprising a plurality of square pulses ([0109, 0133-0134, FIG. 8B]).
Regarding claim 41, Dinsmoor teaches wherein the voltage or current source is configured to apply the at least one electrical signal episodically (stimulation pulses can have an episode or varying cycle between 1 and 1,000 pulses per minute [0117]. The stimulation cycle may also have varying “on and off” periods for applying the pulses [0109, 0132]).
Regarding claim 42, Dinsmoor in view of Rousso suggests the system of claim 41. Neither Dinsmoor nor Roousso explicitly teach wherein each episode comprises between 120 and 3000 pulses of the signal. However, Dinsmoor teaches wherein each episode comprises between 1 and 5000 pulses of the signal ([0116]). Applicant’s range of 120 to 3000 pulses of the signal lies within Dinsmoor’s range of 1 to 5000 pulses of the signal. Therefore, a person having ordinary skill in the art would have been led to modify Dinsmoor’s signal to maintain a pulse range of 120 to 3000 pulses. The advantage of such modifications will provide a window that is still suitable to regulate the amount of gastric acid secretions within the patient and any other patient ailments that require those particular pulse ranges (see MPEP 2144.05). 
Regarding claim 43, Dinsmoor teaches wherein the voltage or current source is configured to apply the signal periodically (varying “on and off” stimulation cycle times [0132]).
Regarding claim 44, Dinsmoor teaches a detector (physiologic sensor 30 [0092-0093]) configured to: 
detect one or more signals indicative of one or more physiological parameters (physiologic sensor 30 [0092-0093]); 
determine from the one or more signals one or more physiological parameters (physiologic sensor 30 [0092-0093]); 
determine the one or more physiological parameters indicative of worsening of the physiological parameter (detecting changes in physiological parameters by comparing the signal to a predetermined threshold [0092-0093]); and
 causing the signal to be applied to the nerve via the at least one electrode (feedback loop for stimulation based on the physiological sensor 30 [abstract, 0092-0093, claim 2]); and
Rousso teaches wherein the physiological parameter is the level of a pro-inflammatory cytokine (the electrical signal or stimulation can modulate TNF-alpha which is a pro-inflammatory cytokine [0617, 0893, 0896]). 
Regarding claim 45, Dinsmoor teaches a memory configured to store data pertaining to the physiological parameters in a healthy subject (predetermined thresholds for physiological parameters [0093]), wherein determining the one or more physiological parameters indicative of worsening of the physiological parameter comprises comparing the one or more physiological parameters with the data (the user’s physiological data is compared against the predetermined threshold to determine whether the physiological parameters are getting worse [0093]).
Regarding claim 46, Dinsmoor teaches comprising a communication subsystem configured to receive a control signal from a controller and, upon detection of said one or more control signals, cause the electrical signal to be applied to the nerve via the at least one electrode (controller and feedback control systems for electrode stimulation to the nerves [0098-0100, 0108]).

7. 	Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. in view of Rousso et al., and further in view of DiLorenzo (US 2009/0118780 A1).
Regarding claim 39, Dinsmoor in view of Rousso suggests the system of claim 38. Dinsmoor teaches wherein the pulses are biphasic pulses ([0134]). Dinsmoor and Rousso do not explicitly teach the biphasic pulses to be biphasic charge-balanced pulses. 
The prior art by DiLorenzo is analogous to Dinsmoor, as they both teach stimulation applied to the autonomic nervous system for treatment of physiological conditions ([0011]). 
DiLorenzo teaches wherein the pulses are biphasic charge-balanced pulses ([0278]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the biphasic pulses suggested by Dinsmoor in view of Rousso to be biphasic charge-balanced pulses, as taught by DiLorenzo. The advantage of such modification will provide a waveform cycle with a smaller cathodic phase and a larger anodic phase during neural modulation. Furthermore, this can help with modulating the stimulus intensity. 
Regarding claim 40, DiLorenzo teaches wherein the pulses are monophasic pulses ([0278]).

8. 	Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. in view of Rousso et al., and further in view of Blancou et al. (US 2019/0290913 A1).
Regarding claim 47, Dinsmoor teaches a method of modulating neural activity of a subject's nerve adjacent to the LGEA and/or the subject's nerve adjacent to a SGA (stimulation of nerves that are in nearby proximity or adjacent to the gastroepiploic arteries and/or the gastric arteries [claim 2, claim 6, FIG. 5C]). 
Dinsmoor in view of Rousso suggests (i) implanting in the subject the system of claim 33 (see system from claim 33 above); 
(ii) positioning the at least one electrode in signaling contact with the nerve (Dinsmoor teaches electrodes in contact with nerve sites [0079-0080, 0134, claim 2, FIG. 5C]); and
 (iii) activating the system (Dinsmoor teaches activation of stimulation [0079-0080, 0134]).
Dinsmoor and Rousso do not explicitly teach reducing inflammation in the subject by reversibly modulating neural activity of the subject’s nerve. 
The prior art by Blancou is analogous to Dinsmoor, as they both teach stimulation of nerves nearby the SGA or LGEA, such as the splenic nerves ([0027-0028]).  
Blancou teaches reducing inflammation in the subject by reversibly modulating neural activity of the subject’s nerve ([0011, 0017]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the implantable system suggested by Dinsmoor in view of Rousso to reversibly modulate neural activity of the subject’s nerve, as taught by Blancou. The benefit of such modification will provide a reduction in the pro-inflammatory cytokines, while increasing the anti-inflammatory cytokines. 
Regarding claim 48, Blancou teaches wherein the method is for treating an inflammatory disorder ([abstract]).

9. 	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Dinsmoor et al. in view of Blancou et al.
Regarding claim 49, Dinsmoor teaches a method comprising: 
applying an electrical signal to a subject's nerve adjacent to the left gastro epiploic artery (LGEA) and/or a subject's nerve adjacent to a short gastric artery (SGA) via at least one electrode, in signaling contact with the nerve (stimulation of nerves that are in nearby proximity or adjacent to the gastroepiploic arteries and/or the gastric arteries [0079, 0134, claim 2, FIG. 5C]). 
Dinsmoor does not explicitly teach treating an inflammatory disorder;
wherein the signal reversibly modulates neural activity of the nerve to produce a change in a physiological parameter in the subject, wherein the change in the physiological parameter is one or more of the group consisting of: 
a reduction in a pro-inflammatory cytokine, an increase in an anti-inflammatory cytokine, an increase in a catecholamine, a change in an immune cell population, a change in an immune cell surface co-stimulatory molecule, a reduction in a factor involved in the inflammation cascade, a Page 6 of 8 4830-4514-9887.1change in the level of an immune response mediator, a decrease in splenic blood flow, and an increase in systemic blood pressure.
The prior art by Blancou is analogous to Dinsmoor, as they both teach stimulation of nerves nearby the SGA or LGEA, such as the splenic nerves ([0027-0028]).  
Blancou teaches treating an inflammatory disorder ([abstract]); 
wherein the signal reversibly modulates neural activity of the nerve to produce a change in a physiological parameter in the subject ([0011, 0017]), wherein the change in the physiological parameter is one or more of the group consisting of: 
a reduction in a pro-inflammatory cytokine, an increase in an anti-inflammatory cytokine, an increase in a catecholamine, a change in an immune cell population, a change in an immune cell surface co-stimulatory molecule, a reduction in a factor involved in the inflammation cascade, a Page 6 of 8 4830-4514-9887.1change in the level of an immune response mediator ([0011]).
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Dinsmoor’s neuromodulation device to reversibly modulate neural activity of the subject’s nerve, as taught by Blancou. The benefit of such modification will allow for a reduction in pro-inflammatory cytokines or an increase in anti-inflammatory cytokines. 

Statement on Communication via Internet
10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792